1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   PAUL LEHR and COLLEEN LEHR,           No. 2:17-cv-1188 WBS AC
13               Plaintiffs,

14       v.                                ORDER
15   FRANK M. PERRI; PERRI ELECTRIC,
     INC., a California Corporation;
16   PERRI ELECTRIC INC. PROFIT
     SHARING PLAN; PERRI ELECTRIC
17   INC. PROFIT SHARING TRUST FUND;
     and DOES 1-50,
18
                 Defendants.
19

20
                                ----oo0oo----
21

22            Perri Electric Inc. Profit Sharing Plan and Perri
23   Electric Profit Sharing Trust Fund have improperly brought their
24   motion to dismiss (Docket No. 91) under Federal Rule of Civil
25   Procedure 12(b)(1).   See Leeson v. Transam. Disability Income
26   Plan, 671 F.3d 969, 977 (9th Cir. 2012) (“[W]hether a plaintiff
27   has statutory standing in an ERISA action is a merits-based
28
                                       1
1    determination, not a subject matter jurisdiction issue.”).

2    Because this motion concerns a substantive element of plaintiffs’

3    claims, see id. at 979, and matters outside the pleadings, the

4    court will treat this motion as one for summary judgment under

5    Rule 56.   See Fed. R. Civ. P. 12(d).   The motion is currently set

6    for hearing on September 9, 2019.    Accordingly, the parties shall

7    file any evidence and supplemental briefs they may wish to be

8    considered on the motion by September 3, 2019.

9               IT IS SO ORDERED.

10   Dated:   August 29, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
